IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-11-00086-CV
 
In
re Reidie Jackson
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
            Relator’s
petition for writ of mandamus is denied.
 
 
 
                                                                        AL
SCOGGINS
                                                                        Justice
 
Before Chief
Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Petition denied
Opinion
delivered and filed March 30, 2011
[OT06]